Citation Nr: 1207221	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  98-03 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  His decorations include the Purple Heart Medal and the Combat Action Ribbon.

With regard to the issue of service connection for a back disorder, in March 1997 and November 2010, the Veteran testified at a personal hearing over which a hearing officer of the RO presided.  In March 2003 and October 2005, he also testified at a personal hearing in Washington, D.C., over which the undersigned Veterans Law Judge presided.  A transcript of each hearing has been associated with the Veteran's claims file.
 
This matter was previously before the Board in August 2003, December 2005, and July 2008 at which time it was remanded for additional development.  The agency of original jurisdiction substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case is now returned to the Board. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of an increased disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a low back disability manifested by degenerative disc disease had its clinical onset as a result of the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability manifested by degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he developed degenerative disc disease of the low back as a result of a shell fragment wound sustained during his period of active service.  During his March 2003 and October 2005 hearings, he testified that residuals of shell fragments were retained in his lower back which ultimately led to the development of his asserted low back disability.

A review of the Veteran's service treatment records reveals that in December 1968, the Veteran reported that his back was hurting as he had fallen four days earlier.  The pain was located just to the right of the midline, at the L3-L4 level.  The impression was muscle strain.

A sick call treatment record dated in May 1969 shows that the Veteran sustained a shell fragment wound to the left side of the back.  He reported associated back pain.  Records show that the dressing was changed daily for approximately 10 days.

A report of medical examination dated in August 1969, and completed in conjunction with the Veteran's release from active duty, shows that clinical evaluation of the spine and other musculoskeletal system was normal.
Following service, a private hospital treatment records from Wallace Thomson Hospital dated in November 1979 shows that the Veteran reported falling off a scaffold approximately 20 to 30 feet, injuring his back, with reported tingling in the legs.  The diagnosis was back injury.

A VA medical record dated in November 1979 shows that the Veteran reported falling off a house, approximately 25 to 30 feet.  He described burning in the left foot and low back pain.  The assessment was status post trauma with musculoskeletal pain.  An X-ray of the thoracic spine showed no evidence of bony fracture or spondylolisthesis.  There was mild disk space narrowing in the upper dorsal spine with some minimal anterior osteophyte formation.  The impression was minimal degenerative changes.

A VA radiological consultation report dated in August 1986 shows that a study was conducted for chronic back pain since being shot in 1969.  The radiological study revealed that the lumbar spine showed irregularity of the articular aspect of L4 anteriorly.  It was not determined whether this related to a previous injury or some recent injury.  No metallic fragments were seen in the region.  The intervertebral spaces were pretty well preserved.

VA outpatient treatment records dated from August 1986 to September 1986 show continued reports of symptoms associated with a chronic low back disorder.  An assessment of status post shell fragment wound of the lower back was provided.

A VA Agent Orange examination report dated in January 1988 shows that the Veteran reported low back discomfort as a result of fragment wounds to the back in 1969.  The diagnosis, in pertinent part, was residual shell fragment wound scar on the back, and history of low back syndrome.

VA outpatient treatment records dated from August 1991 to October 1991 show that the Veteran reported a long history of chronic low back pain.  It was indicated that he had a large retroperitoneal schwannoma discovered which was resected in June 1991, with increased low back pain, numbness, and paresthesias of both legs.

A VA general medical examination report dated in February 1992 shows that the Veteran reported a history of surgery in April 1991, which, in pertinent part, caused damage to his back.  He further described that he had sustained a fragment wound to his back during service resulting in impairment to the lumbar spine.  Following examination of the Veteran, the diagnosis was chronic low back pain with degenerative disc disease secondary to residuals of bullet wound injury.

A private medical record from the Emory Clinic Spine Center dated in October 1992 shows that the Veteran reported having no history of low back pain until returning from Vietnam where he had sustained a shell fragment wound to the low back.  He reported a continuity of low back symptoms ever since that time, with increased symptoms following the schwannoma removal surgery.

A radiology consultation report from the Emory Clinic Spine Center dated in November 1992 shows that a study of the lumbar spine revealed no significant degenerative disc disease.  There was limbus vertebra involving the anterior inferior apophysis of L4 which was a normal variant of growth.  The sacroillium joints appeared unremarkable.

A private medical record from C. N. Hubbard, M.D., dated in July 1993, shows that the Veteran provided a history of a gunshot wound to the low back in Vietnam in 1969, followed by a 1991 removal of a schwannoma.  He described increased low back symptoms following each incident.  X-rays of the lumbar spine showed some mild multi-level degenerative changes.  

A VA computed tomography (CT) of the lumbar spine dated in March 1996 shows (1) sacralized transitional lumbar vertebra at the LS junction; (2) spondylosis of the lumbar spine; (3) somewhat narrowed neural foramen at L4-5 secondary to some annular bulge; and (4) moderately narrowed neural foramen at L5-transitional lumbar vertebra secondary to hypertrophic degenerative arthritic change involving articular facet joints.

VA hospital treatment records dated in April 1996 show that the veteran reported low back pain radiating to the lower extremities.  He provided a history of shell fragment wound during service, and described increased symptoms since an April 1991 surgery to remove a residual schwannoma.

VA outpatient treatment records dated from January 1997 to December 1998 show assessments of chronic low back pain and polyarthralgias secondary to degenerative joint disease.

VA outpatient treatment records dated in January 1999 to February 2004 show intermittent treatment for symptoms associated with chronic low back pain.  A history of a 1991 surgical schwannoma excision with recurrent back pain was noted. 

A VA neurological disorders examination report dated in September 2004 shows that the Veteran provided a history consistent with that as set forth above.  The clinical impression was degenerative multi-level lumbar disc disease, especially at L4/L5 and L5/S1 levels with findings of neural foraminal narrowing as well as spinal canal narrowing at L4/L5.  This was said to be secondary to facet arthropathy and annular disc bulging at L4/L5 level.  The diagnosis also included status post schwannoma removal in April 1991.  The examiner explained that the Veteran's problem of back pain seemed to be from degenerative arthritis of the lumbar spine.  His claim of paresthesia of both legs after surgery in 1991 was a subjective finding with no correlation of the CT scan findings of August 2004.  Although, in view of a major abdominal surgery for the removal of a large schwannoma in April 1991, it was not possible to differentiate his complaint of radicular bilateral thigh pain and the numbness of both legs at present.  The examiner concluded that he did not think the Veteran's current back problem was secondary to the shell fragment wound of 1968, as at the time he was approximately 19 to 20 years old, and his current findings as a 55 year old were secondary to degenerative arthritis of the lumbar spine with no correlation to the shell fragment wound of the back area.

A VA spine examination report dated in September 2004 shows that the Veteran reported a history consistent with that as set forth above.  The diagnosis was degenerative disc disease of L4-L5, with osteoarthritis of the lumbar spine L4-L5 and L5-S1 with facet atrophy at L4-L5 and L5-S1.  The examiner noted that the Veteran did not have any degenerative changes until the early 1990's, therefore, the current lumbar disorder was not related to his treatment in service or his shell fragment wound.

VA outpatient treatment records dated from May 2006 to July 2009 show intermittent reports of symptoms associated with chronic low back pain.

A VA examination report dated in April 2010 shows that the Veteran's claims file was reviewed in conjunction with conducting the examination of the Veteran.  The Veteran provided a history of chronic low back symptomatology consistent with that set forth above.  Following examination of the Veteran, the examiner provided an impression or degenerative arthritis of the lumbosacral spine of mild to moderate degrees, and radiculopathy as described in the Veteran's complaint with mildly reduced Achilles reflex on the right suggesting L5-S1 radiculopathy on the right.  X-rays of the lumbosacral spine revealed multilevel cervicothoracic degenerative changes without superimposed acute compression fractures or subluxations.  The examiner opined that it was less likely than not that the Veteran's current lumbar spine condition was related to or caused by the service connected shell fragment wound.  The examiner explained that he did not find any documentation in the extensive claims file that related the schwannoma with degenerative cyst to any type of metal fragment.  No metal fragment was mentioned in the X-ray report, only surgical clips.

Initially, the Board notes that based on the service personnel records establish that the Veteran engaged in combat with the enemy for the purpose of the application of 38 U.S.C.A. § 1154(b).  Moreover, in determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his low back disorder, and how long the condition has bothered him, has remained consistent.  The Board finds that his lay 
evidence is credible, probative, and adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); see also Davidson, 581 F.3d at 1316.

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of his low back disorder consistent with his duty and injuries sustained during his period of active service.  As such, his account as to the onset and continuity of symptomatology of low back pain both during and after his period of active service is found to be credible and supported by the later diagnoses.  Id.  

Relevant to whether the Veteran's current low back disorder is directly related to his period of active service, the Board initially notes that the Veteran was treated in service for low back pain (muscle strain) in December 1968, and that he sustained a shell fragment wound to the low back in May 1969.  VA outpatient treatment records dated from August 1986 to September 1986 show that the Veteran was assessed to have status post shell fragment wound of the lower back, and in January 1988 he was diagnosed with residual shell fragment wound scar on the back, and history of low back syndrome.  In February 1992, a VA examiner concluded that the Veteran had chronic low back pain with degenerative disc disease secondary to residuals of bullet wound injury.


The Board recognizes that in August 2004, the VA examiner opined "I do not think that the patient's current back problem is secondary to his shell fragment wound of 1968."  However, as noted in the Board's July 2007 Remand, while the examiner provided a clinical rationale, his findings are deemed speculative and do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Similarly, the Board recognizes that the VA examiner in April 2010 concluded that it was less likely that the current lumbar spine condition was related to or caused by the service connected shell fragment wound.  However, the examiner based his conclusion on the fact that he did not find any documentation in the claims file that related the schwannoma with degenerative cyst to any type of metal fragment.  An opinion based on the absence of treatment records in light of the Veteran's competent assertions is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also notes that the VA neurologist in September 2004 noted that while the Veteran's back pain seemed to be from degenerative arthritis of the lumbar spine, in view of a major abdominal surgery for the removal of a large schwannoma in April 1991, it was not possible to differentiate his complaint of radicular bilateral thigh pain and the numbness of both legs at present.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Because the examiner could not separate the effects of the symptomatology from the April 1991 surgery, the degenerative disc disease, and the shell fragment wound in service, the doctrine of reasonable doubt dictates that all signs and symptoms be attributed to the service-connected disorder.  38 U.S.C.A. § 5107(b).

The Board also recognizes that the Veteran sustained a back injury in a fall in November 1979.  However, radiological findings at that time revealed minimal degenerative changes.  Moreover, no medical examiner having reviewed the Veteran's claims file has ever attributed the current symptoms to that incident.

As such, the Board finds that the issue of whether the Veteran's has a current low back disability manifested by degenerative disc disease as a result of his combat service is at the very least in relative equipoise, i.e., about evenly balanced for and against his claim.  In such situations, particularly in light of the fact that the Veteran was wounded during his combat service, he is to be afforded the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a low back disability manifested by degenerative disc disease that is the result of his period of active service.  In light of the foregoing, and the Federal Circuit's decision in Davidson, the Board finds that service connection is warranted.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Because a state of relative equipoise has been reached in this case, the "benefit-of-the-doubt" rule will, therefore, be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Service connection for a low back disability manifested by degenerative disc disease is warranted.


ORDER

Service connection for a low back disability manifested by degenerative disc disease is granted.


REMAND

As to the issue of an increased disability rating for the service-connected PTSD, 
following the issuance of a Statement of the Case in June 2010, the Veteran submitted a timely Appeal To Board Of Veterans' Appeals (VA Form 9) that was received by the RO in July 2010.  In the VA Form 9, the Veteran indicated that he wished to be scheduled for a Board hearing at a local VA office.  While the Veteran has been afforded a Board hearing as to the issue of service connection for the asserted back disorder, he has not been afforded a hearing as to the issue of an increased disability rating for the service-connected PTSD.  As such, a remand is necessary so that the Veteran may be scheduled for a Board hearing at his local VA office.
 
Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a Travel Board hearing for the issue of entitlement to a disability rating greater than 50 percent for the service-connected PTSD, at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his last address of record as well as to his representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


